

EXHIBIT 10.1
NATIONAL PENN BANCSHARES, INC
DIRECTORS' FEE PLAN


SECTION I - DEFINITIONS


A.           Board of Directors:  The Board of Directors of the Company.


B.           Change in Control Event:  An event constituting a change in control
of the Company as set forth in Section XVI herein.


C.           Code:  The Internal Revenue Code of 1986, as amended, and the same
as may be amended from time to time.


D.           Common Stock:  The Company's common stock, without par value.


E.           Company:  National Penn Bancshares, Inc.


F.           Compensation Committee:  The Compensation Committee of the Board of
Directors (comprised solely of persons who are "non-employee directors" of the
Company, as such term is defined by the Securities and Exchange Commission
pursuant to Section 16 of the Securities Exchange Act of 1934).


G.           Corporate Secretary:  The Corporate Secretary of the Company.


H.            Current Stock Election:  An election to receive current payment of
Director Fees in shares of Common Stock, without deferral.


I.           Deferred Cash Compensation Account:  A book-entry reserve account
maintained in the records of the Company (in the case of its participating
Directors) or of a Subsidiary (in the case of its participating Directors)
indicating the amount owed to an individual Director as a result of a cash
deferral of his Director Fees.


J.           Deferred Cash Election:  An election to defer the receipt of all or
a portion (in 25% increments) of Director Fees and to receive eventual payment
of such Director Fees in cash.


K.           Deferred Stock Compensation Account:  A book-entry reserve account
maintained in the records of the Company (in the case of its participating
Directors) or of a Subsidiary (in the case of its participating Directors)
indicating the amount owed to an individual Director as a result of a stock
deferral of his Director Fees.
 

 
6

--------------------------------------------------------------------------------


L.           Deferred Stock Election:  An election to defer the receipt of all
or a portion (in 25% increments) of Director Fees and to receive eventual
payment of such Director Fees in shares of Common Stock.


M.           Director:  Any duly elected or appointed director of the Company or
of a Subsidiary, or any duly appointed member of an advisory board of a
Subsidiary, other than a person who is also a common law employee of the Company
or of a Subsidiary.  For purposes of administering and construing this Plan,
such a common law employee shall be deemed to be a person who is not a Director.


N.           Director Fees:  Fees which are payable to a Director for services
performed by such Director as a member of the Board of Directors, as a member of
a Subsidiary's board of directors, as a member of any committee, or as a member
of any advisory board of a Subsidiary.


O.           Election:  The election by a Director to receive payment of
Director Fees other than currently in cash.


P.           Fair Market Value:  The fair market value of a share of Common
Stock, determined pursuant to Section XIII hereof.


Q.           Interest Crediting Date:  March 31, June 30, September 30 and
December 31 of each Plan Year.


R.            Plan:  This Directors' Fee Plan, as adopted by the Company and as
it may be amended from time to time.


S.           Plan Quarter:  A calendar quarter.


T.           Plan Year:  A calendar year.


U.           Subsidiary:  Any corporation, 50% or more of the capital stock of
which is owned, directly or indirectly, by the Company.


SECTION II - PURPOSE; RESERVATION OF SHARES


The purposes of the Plan are to provide each Director with payment alternatives
for Director Fees and to increase the identification of interests between
Directors and the shareholders of the Company by providing Directors with the
opportunity to elect to receive payment of Director Fees in shares of Common
Stock.  For each Plan Year, the aggregate number of shares of Common Stock which
may be issued under Current Stock Elections or credited to Deferred Stock
Compensation Accounts for subsequent issuance under the Plan is limited to
81,500 shares, subject to adjustment and substitution as set forth in Section
VII.B.

 
7

--------------------------------------------------------------------------------

 

SECTION III - ELIGIBILITY TO PARTICIPATE


Except as otherwise provided in Section VI or Section VIII, any Director is
eligible to participate in the Plan.


SECTION IV - PAYMENT OR DEFERRAL OF DIRECTORS' FEES


A.  General.  Each Director may elect to receive current payment of Director
Fees either in cash or in shares of Common Stock, without deferral.  Each
Director also may elect to defer payment of Director Fees and to receive such
deferred payment either in cash or in shares of Common Stock.  An Election is
made by filing with the Corporate Secretary a "Notice of Election" in the form
prescribed by the Company, appropriately completed.  Director Fees earned at any
time for which an Election is not effective shall be paid in cash on the date
determined under Section XIII. Any Election shall terminate on the date a
Director ceases to be a Director. A Director may change an election to receive
cash or shares of Common Stock, in each case with or without deferral, by filing
a "Notice of Amendment or Revocation of Election" with the Corporate Secretary
in accordance with the provisions of this Section IV. Any "Notice of Election"
or "Notice of Amendment or Revocation of Election" shall become irrevocable when
filed, except by the filing of a new "Notice of Election" or "Notice of
Amendment or Revocation of Election" which thereafter becomes effective in
accordance with the provisions of this Section IV.


B.  Current Stock Payment.  Any Director desiring to make a Current Stock
Election shall file with the Corporate Secretary a "Notice of Election",
appropriately completed.  A Current Stock Election shall be effective on the
date on which the "Notice of Election" is filed.  Any Current Stock Election
shall remain in effect for each succeeding Plan Year unless and until the
Director revokes such Election by filing a "Notice of Amendment or Revocation of
Election" with the Corporate Secretary, appropriately completed.  Any such
revocation shall become effective for the Plan Year immediately following the
Plan Year in which such revocation is duly filed.


During the period that a Current Stock Election is effective, all Director Fees
payable shall be paid by the issuance to the Director of a number of whole
shares of Common Stock equal to the Director Fees payable divided by the Fair
Market Value of a share of Common Stock on the date on which such Director Fees
are payable (as provided in Section XIII hereof).  Any amount of Director Fees
which is not paid in Common Stock because it is less than the Fair Market Value
of a whole share shall be accumulated in cash without interest and added to the
amount used in computing the number of shares of Common Stock issuable to the
Director on the next succeeding date on which Director Fees are payable under
the Current Stock Election.  Any such accumulated fractional amount remaining as
of the effective date of any termination of a Current Stock Election or of the
termination of the Plan shall be paid to the Director in cash on the next
succeeding date on which Director Fees would have been payable to the Director
under the Current Stock Election, but not later than March 15th of the calendar
year following the Plan Year in which the fee was earned.
 

 
8

--------------------------------------------------------------------------------


The Company shall issue share certificates to the Director for the shares of
Common Stock acquired or, if requested in writing by the Director, the shares
acquired shall be added to the Director's account under the Company's Dividend
Reinvestment Plan. As of the date under Section XIII on which the Director Fees
are payable in shares of Common Stock, the Director shall be a shareholder of
the Company with respect to such shares.


C.  Deferred Cash Payment.  Any Director desiring to make a Deferred Cash
Election shall, no later than December 31 of the Plan Year immediately preceding
the Plan Year for which such Deferred Cash Election is to become effective, file
with the Corporate Secretary a "Notice of Election", appropriately
completed.  In the case of a person who is elected or appointed as a Director
and who was not a Director on the preceding December 31st, such Deferred Cash
Election shall be made prior to the commencement of his term of office.  Any
Deferred Cash Election shall remain in effect for each succeeding Plan Year
unless and until the Director amends or revokes such Election by filing with the
Corporate Secretary a "Notice of Amendment or Revocation of Election",
appropriately completed.  Any such amendment or revocation shall become
effective for the Plan Year immediately following the Plan Year in which such
amendment or revocation is duly filed, and shall remain effective until the Plan
Year immediately following the Plan Year in which a new "Notice of Amendment or
Revocation of Election" is made as provided above.


D.  Deferred Stock Payment.  Any Director desiring to make a Deferred Stock
Election shall, no later than December 31 of the Plan Year immediately preceding
the Plan Year for which such Deferred Stock Election is to become effective,
file with the Corporate Secretary a "Notice of Election", appropriately
completed.  In the case of a person who is elected or appointed as a Director
and who was not a Director on the preceding December 31st, such Deferred Stock
Election shall be made prior to the commencement of his term of office.  Any
Deferred Stock Election shall remain in effect for each succeeding Plan Year
unless and until the Director revokes such Election by filing with the Corporate
Secretary a "Notice of Amendment or Revocation of Election", appropriately
completed.  Any such amendment or revocation shall become effective for the Plan
Year immediately following the Plan Year in which such amendment or revocation
is duly filed, and shall remain effective until the Plan Year immediately
following the Plan Year in which a new "Notice of Amendment or Revocation of
Election" is made as provided above. Upon revocation of an election, the cash
value of any fractional share shall be paid in the same manner as provided for
current stock payments in Section IV-B.



 
9

--------------------------------------------------------------------------------

 
SECTION V - DEFERRED CASH COMPENSATION ACCOUNT


A.  General.  The amount of any Director Fees deferred in accordance with a Cash
Deferral Election shall be credited to a Deferred Cash Compensation Account in
the name of the Director on the date on which such Director Fees are otherwise
payable as provided in Section XIII.


B.  Interest.  On each Interest Crediting Date, each Deferred Cash Compensation
Account shall be credited with additional amounts in the nature of
interest.  The rate of interest that will accrue with respect to a Deferred Cash
Compensation Account for a given Plan Year will be equal to the rate of return
realized by the Mandatory Deferral Accounts ("Mandatory Deferral Accounts") of
the National Penn Bancshares, Inc. Executive Incentive Plan (the "Executive
Incentive Plan") during the three-month period ended within such Plan
Quarter.  Interest on amounts in Deferred Cash Compensation Accounts shall
accrue daily and shall be determined by reference to a 365/366-day year;
provided, however, that no deferred Director Fee shall commence accruing
interest until the first day of the Plan Quarter immediately following the Plan
Quarter in which it is payable as provided in Section XIII.


Notwithstanding the provisions of the preceding paragraph, if a Deferred Cash
Compensation Account is completely liquidated on a date other than an Interest
Crediting Date, interest shall be credited to such Account, as of the date of
its liquidation, for the period since the last Interest Crediting Date.  The
interest rate to be used shall be the rate of return realized by the Mandatory
Deferral Accounts during the three-month period ended within the last preceding
Plan Quarter.


Notwithstanding anything herein to the contrary, the Compensation Committee may
vary the method of calculating interest on Deferred Cash Compensation Account
balances if the Executive Incentive Plan is terminated or amended to materially
alter the present nature of calculation of interest on Mandatory Deferral
Accounts.  The decision of the Compensation Committee as to the use of a
substituted method of calculating interest shall be final and binding on all
affected Directors.


SECTION VI - DISTRIBUTION OF DEFERRED
CASH COMPENSATION ACCOUNT BALANCES


A.  General.  No distribution from a Deferred Cash Compensation Account shall be
made or commence prior to the (i) termination of the Director's service as such,
(ii) the Director's attainment of age 65 or (iii) the later of the foregoing as
selected by the Director in his initial Deferred Cash Election as occasioning
such distribution.  The actual date on which distribution will be made or
commence will be determined by the Compensation Committee; provided, however,
that such date may be no later than December 31 of the Plan Year in which the
elected distribution event occurs.
 

 
10

--------------------------------------------------------------------------------


Distributions from Deferred Cash Compensation Accounts may be made in a lump sum
or in annual installments over a period of five or ten years, as elected.  The
amount of any annual installment shall be calculated by dividing the balance in
a Director's Deferred Cash Compensation Account at the relevant time by the
number of installments remaining to be paid.  The actual method of distribution
from a Director's Deferred Cash Compensation Account will be determined by the
method of distribution selected by the Director in his initial Deferred Cash
Election.


The balance of the Deferred Cash Compensation Account shall be appropriately
reduced on the date of payment to the Director or the Director's designated
beneficiary to reflect the installment payments made hereunder.  Amounts held
pending distribution pursuant to this Section VI shall continue to be credited
with interest on a quarterly basis as described in Section V hereof.


Once made, an election as to the event which shall occasion a distribution and
an election as to the method or timing of distribution shall be irrevocable,
unless (i) the Compensation Committee consents in writing to an election change,
(ii) the election change does not take effect until at least twelve months after
the date  on which the election is made, (iii) the payment with respect to which
the election is made is deferred for a period of not less than five years from
the date such payment would otherwise have been paid and (iv) the election is
made not less than twelve months before the date the payment is scheduled to be
paid.


B.  Beneficiary Designation.  A Director may designate one or more persons to
receive the balance in his Deferred Cash Compensation Account in the event of
his death prior to receipt of the total amount therein.  No such designation
will be valid unless made on a "Beneficiary Designation" form prescribed by the
Company, and duly and timely filed with the Corporate Secretary.  A Director may
at any time, and from time to time, revoke or amend such designation by duly and
timely filing a new "Beneficiary Designation" form with the Corporate
Secretary.  If a Director dies without a completed "Beneficiary Designation"
form on file with the Corporate Secretary, payment will be made to his estate.
All distributions made as a result of death shall be paid in lump sums.




SECTION VII - DEFERRED STOCK COMPENSATION ACCOUNT


A.  General.  The amount of any Director Fees deferred in accordance with a
Stock Deferral Election shall be credited to a Deferred Stock Compensation
Account in the name of the Director.  On each date on which Director Fees are
payable under Section XIII to Directors for whom Stock Deferral Elections are in
effect, the Director's Deferred Stock Compensation Account shall be credited
with a number of shares of Common Stock (including fractional shares) equal to
the Director Fees payable divided by the Fair Market Value of a share of Common
Stock on that date.  If a dividend or distribution is paid on the Common Stock
in cash or property other than Common Stock,
then, on the date of payment of the dividend or distribution to holders of the
Common Stock, each Deferred Stock Compensation Account shall be credited with
the number of shares of Common Stock (including fractional shares) equal to the
number of shares of Common Stock credited to such Account on the date fixed for
determining the shareholders entitled to receive such dividend or distribution
times the amount of the dividend or distribution paid per share of Common Stock
divided by the Fair Market Value of a share of Common Stock on the date on which
the dividend or distribution is paid.  If the dividend or distribution is paid
in property, the amount of the dividend or distribution shall equal the fair
market value of the property on the date on which the dividend or distribution
is paid.  The Deferred Stock Compensation Account of a Director shall be charged
on the date of distribution with any distribution of shares of Common Stock made
to the Director from such Account pursuant to Section VIII A hereof.
 

 
11

--------------------------------------------------------------------------------


B.  Adjustment and Substitution.  The number of shares of Common Stock credited
to each Deferred Stock Compensation Account, and the number of shares of Common
Stock available for issuance or crediting under the Plan in each Plan Year in
accordance with Section II hereof, shall be proportionately adjusted to reflect
any dividend or other distribution on the outstanding Common Stock payable in
shares of Common Stock or any split or consolidation of the outstanding shares
of Common Stock.  If the outstanding Common Stock shall, in whole or in part, be
changed into or exchangeable for a different class or classes of securities of
the Company or securities of another company or cash or property other than
Common Stock, whether through reorganization, reclassification,
recapitalization, merger, consolidation or otherwise, the Board of Directors
shall adopt such amendments to the Plan as it deems necessary to carry out the
purposes of the Plan, including the continuing deferral of any amount of any
Deferred Stock Compensation Account.
 
SECTION VIII - DISTRIBUTION OF DEFERRED
STOCK COMPENSATION ACCOUNT BALANCES


A.  General.  No distribution from a Deferred Stock Compensation Account shall
be made or commence prior to the (i) termination of the Director's service as
such, (ii) the Director's attainment of age 65 or (iii) the later of the
foregoing, as selected by the Director in his initial Deferred Stock Election as
occasioning such distribution.  The actual date on which distribution will be
made or commence will be determined by the Compensation Committee; provided,
however, that such date may be no later than December 31 of the Plan Year in
which such event occurs.


Distributions of Common Stock from Deferred Stock Compensation Accounts may be
made in a lump sum or in annual installments over a period of five or ten
years.  The number of shares of Common Stock distributed in any annual
installment shall be calculated by dividing the balance in a Director's Deferred
Stock Compensation Account at the relevant time by the number of installments
remaining to be paid.  The actual method of distribution from a Director's
Deferred Stock Compensation Account will be determined by the method of
distribution selected by the Director in his initial Deferred Stock Election.


12

--------------------------------------------------------------------------------


The balance of the number of shares of Common Stock in the Deferred Stock
Compensation Account shall be appropriately reduced to reflect the installment
payments made hereunder. Shares of Common Stock remaining in a Deferred Stock
Compensation Account pending distribution pursuant to this Section shall
continue to be credited with respect to dividends or distributions paid on the
Common Stock pursuant to Section VII hereof and shall be subject to adjustment
or substitution pursuant to Section VII hereof.  If a lump sum payment or the
final installment payment hereunder would result in the issuance of a fractional
share of Common Stock, such fractional share shall not be issued and cash in
lieu of such fractional share shall be paid to the Director based on the Fair
Market Value of a share of Common Stock on the date immediately preceding the
date of such payment.


The Company shall issue share certificates to the Director, or the Director's
designated beneficiary, for the shares of Common Stock distributed hereunder, or
if requested in writing by the Director, the shares to be distributed shall be
added to the Director's account under the Company's Dividend Reinvestment Plan.
As of the date on which the Director is entitled to receive payment of shares of
Common Stock, the Director shall be a shareholder of the Company with respect to
such shares.


Once made, an election as to the event which shall occasion a distribution and
an election as to the method or timing of distribution shall be irrevocable,
unless (i) the Compensation Committee consents in writing to an election change,
(ii) the election does not take effect until at least twelve months after the
date  on which the election is made, (iii) the payment with respect to which the
election is made is deferred for a period of not less than five years from the
date such payment would otherwise have been paid and  (iv) the election  is made
not less than twelve months before the date the payment is scheduled to be paid.
 
 
B.  Beneficiary Designation.  A Director may designate one or more persons to
receive the balance in his Deferred Stock Compensation Account in the event of
his death prior to receipt of the total amount therein.  No such designation
will be valid unless made on a "Beneficiary Designation" form prescribed by the
Company, and duly and timely filed with the Corporate Secretary.  A Director may
at any time, and from time to time, revoke or amend such designation by duly and
timely filing a new "Beneficiary Designation" form with the Corporate
Secretary.  If a Director dies without a completed "Beneficiary Designation"
form on file with the Corporate Secretary, payment will be made to his estate.
All distributions made as a result of death shall be paid in lump sums.
 
SECTION IX - NON-ALIENABILITY OF BENEFITS


A. General Rule. Except as provided in Section IX B, neither the Director nor
any beneficiary designated by the Director shall have the right, directly or
indirectly, to alienate, assign, transfer, pledge, anticipate or encumber
(except by reason of death) any amount that is or may be payable hereunder, nor
shall any such amount be subject to anticipation, alienation, sale, assignment,
transfer, pledge, encumbrance, attachment or garnishment by creditors of the
Director or the Director's designated beneficiary or to the debts, contracts,
liabilities, engagements or torts of any Director or the Director's designated
beneficiary, or transfer by operation of law in the event of bankruptcy or
insolvency of the Director or the Director's designated beneficiary, or any
legal process.

B. Domestic Relations Order. The Compensation Committee shall permit an
assignment of all or a portion of a Director's interest in the Plan to the
extent that such assignment is required to comply with any judgment, decree or
order (including approval of a property settlement agreement) which relates to
the provision of child support, alimony payments or marital property rights to a
spouse, former, spouse child or other dependent of a Director made pursuant to a
State domestic relations order.
13

--------------------------------------------------------------------------------


 
SECTION X - NATURE OF DEFERRED ACCOUNTS


Any Deferred Cash Compensation Account or Deferred Stock Compensation Account
shall be established and maintained only on the books and records of the Company
or the applicable Subsidiary, and no assets or funds of the Company, a
Subsidiary or the Plan or shares of Common Stock shall be removed from the
claims of the Company's or a Subsidiary's general or judgment creditors or
otherwise made available until such amounts are actually payable to Directors or
their designated beneficiaries as provided herein.


           The Plan constitutes a mere promise by the Company or the applicable
Subsidiary to make payments in the future.  The Directors and their designated
beneficiaries shall have the status of, and their rights to receive a payment of
cash or shares of Common Stock under the Plan shall be no greater than the
rights of, general unsecured creditors of the Company or the applicable
Subsidiary.  No person shall be entitled to any voting rights with respect to
shares credited to a Deferred Stock Compensation Account and not yet payable to
a Director or the Director's designated beneficiary.  The Company and the
Subsidiaries shall not be obligated under any circumstances to fund their
respective financial obligations under the Plan and the Plan is intended to
constitute an unfunded plan for Federal income tax purposes.
 
SECTION XI - PLAN ADMINISTRATION


The Compensation Committee shall, with respect to the Plan, have full power and
authority to construe, interpret, manage, control and administer this Plan, and
to pass and decide upon cases in conformity with the objectives of the Plan
under such rules as the Board of Directors and/or the Compensation Committee may
establish consistent with satisfying the requirements of section 409A of the
Code and other applicable law.


If the Compensation Committee deems any person entitled to receive a
distribution incapable of receiving or disbursing the same by reason of age,
illness or any infirmity or incapacity of any kind, payment may be made directly
for the comfort, support and
maintenance of such person or to any person selected by the Compensation
Committee to disburse the same, whose receipt shall be a complete acquittance
therefor.


SECTION XII – ACCELERATION OF DISTRIBUTION


A. Hardship. Notwithstanding the terms of a Cash Deferral Election or a Stock
Deferral Election made by a Director hereunder, the Compensation Committee may,
in its sole discretion, permit the withdrawal of amounts credited to a Deferred
Cash Compensation Account or of shares credited to a Deferred Stock Compensation
Account with respect to Director Fees previously payable, upon the request of a
Director or the Director's representative, if the Compensation Committee
determines that the Director or the Director's representative, as the case may
be, is confronted with an unforeseeable emergency. If a Director receives a
distribution under this Section, the Director's deferral election shall
automatically be cancelled and any later deferral election shall be subject to
the rules governing initial elections.  For this purpose, an unforeseeable
emergency is a severe financial hardship of the Director resulting from (i) an
illness or accident of the Director, the Director's spouse, or the Director's
dependent (within the meaning of section 152(a) of the Code without regard to
sections 152(b)(1), (b)(2) and (d)(1)(B)), (ii) loss of the Director's property
due to a casualty (including the need to rebuild a home following damage to a
home not otherwise covered by insurance; (iii) or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Director. The Director or the Director's representative shall provide to
the Compensation Committee such evidence as the Compensation Committee, in its
discretion, may require to demonstrate that such emergency exists and financial
hardship would occur if the withdrawal were not permitted.  The withdrawal shall
be limited to the amount or to the number of shares, as the case may be,
reasonably necessary to meet the emergency need (including amounts necessary to
pay any applicable taxes or penalties resulting from the distribution) and not
otherwise relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Director's other assets (to the extent
liquidation of such assets would not cause severe financial hardship or by
cessation of deferrals under this Plan.  Payment shall be made as soon as
practicable after the Compensation Committee approves the payment and determines
the amount of the payment or number of shares which shall be withdrawn, in a
single lump sum.  No Director shall participate in any decision of the
Compensation Committee regarding such Director's request for a withdrawal under
this Section XII.


B. Domestic Relations Order. The Compensation Committee shall permit an
acceleration of the time or payment schedule to a person other than the Director
to the extent such acceleration is required to comply with a domestic relations
order, as provided for in Section IX B.
 

 
14

--------------------------------------------------------------------------------


C. Income Inclusion under Section 409A. The Compensation Committee shall permit
the acceleration of the time or schedule of a payment at any time that this Plan
fails to meet the requirements of section 409A of the Code and the regulations
that apply to it. The payment may not exceed the amount required to be included
in income as a result of the failure to comply with the requirements of section
409A and the regulations.


D. Plan Termination.  Distribution may be accelerated in accordance with the
Plan termination provisions of Section XVI.


SECTION XIII - PAYMENT DATES; FAIR MARKET VALUE


Director Fees payable currently in cash or to be credited to a Deferred Cash
Compensation Account shall be paid or credited, as the case may be, on such
dates as the Company's or the Subsidiary's management shall determine, but not
less frequently than June 30 and December 31 of each Plan Year.  Director Fees
payable currently in shares of Common Stock or to be credited to a Deferred
Stock Compensation Account shall be paid or credited, as the case may be, on
March 31, June 30, September 30 and December 31 of each Plan Year, in each case
covering the three-month period ending on such date.


"Fair Market Value" of a share of Common Stock on a given date shall be
determined (i) based on the average of the closing sale prices of a share of
Common Stock for the ten (10) day trading period ending on the given date, as
reported on the National Association of Securities Dealers Automated Quotation
("Nasdaq") National Market and published in The Wall Street Journal, (ii) if no
closing sale prices are reported during such ten (10) day trading period, based
on the average of the mean of the bid and asked prices per share of Common Stock
for such ten (10) day trading period, as reported on Nasdaq, (iii) if the Common
Stock is listed on a stock exchange, based on the average of the closing sale
prices of a share of Common Stock for the ten (10) day trading period ending on
the given date, as reported in The Wall Street Journal, or (iv) if the Common
Stock is not listed on Nasdaq or on a stock exchange, by the Board of Directors
in its sole discretion.


SECTION XIV - SECURITIES LAWS; ISSUANCE OF SHARES


Subject to Section XV A, the obligation of the Company to issue or credit shares
of Common Stock under the Plan shall be subject to (i) the effectiveness of a
registration statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by counsel for the
Company, (ii) the condition that the shares shall have been listed (or
authorized for listing upon official notice of issuance) upon Nasdaq or each
stock exchange, if any, on which the shares of Common Stock may then be listed
and (iii) all other applicable laws, regulations, rules and orders which may
then be in effect.  If, on the date on which any shares of Common Stock would be
issued
pursuant to a Current Stock Election or credited to a Deferred Stock
Compensation Account, sufficient shares of Common Stock are not available under
the Plan or the Company is not obligated to issue shares pursuant to this
Section, then no shares of Common Stock shall be issued or credited, but rather,
in the case of a Current Stock Election, cash shall be paid in payment of the
Director Fees payable, and in the case of a Deferred Stock Compensation Account,
Director Fees and dividends which would otherwise have been credited in shares
of Common Stock shall be credited in cash to a Deferred Cash Compensation
Account in the name of the Director.  The Compensation Committee shall adopt
appropriate rules and regulations to carry out the intent of the immediately
preceding sentence if the need for such rules and regulations arises.
 
 
15

--------------------------------------------------------------------------------


SECTION XV – PERMITTED AND REQUIRED PAYMENT DELAYS


A. Violation of Law. Payment will be delayed if the Company reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law; provided, that the payment is made at the earliest date
at which the Company reasonably anticipates that the making of the payment will
not cause such violation.  For purposes of this provision, the making of a
payment that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Code is not treated as a violation
of applicable law.


B.  Required Delay.  If any amount becomes payable on account of a payee’s
separation from service and the Committee determines that such payee is a
“specified employee”, payment of any amount due during the first six calendar
months following the payee’s separation from service shall be deferred until the
first day of the calendar month that is at least six full months after the
payee’s separation from service.  The term “specified employee” means a payee
who, as of the date of separation from service, is a “key employee” of the
Company or a subsidiary of the Company.  A payee is a “key employee” if the
payee meets the requirements of section 416(i)(1)(A)(i), (ii) or (iii) of the
Code (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the twelve-month period ending on a
December 31st.  If a payee is a “key employee” on that date, the payee is
treated as such and therefore is a “specified employee” for the entire
twelve-month period beginning on the April 1st following the December 31st as of
which key employee status is determined.


SECTION XVI - AMENDMENT,
MODIFICATION, SUSPENSION OR TERMINATION


A. General. The Company reserves the right, by and through the Board of
Directors, to amend, suspend or terminate all or any part of the Plan at any
time; provided, that no such amendment, suspension or termination shall
adversely affect the amounts or shares then credited to any Deferred Cash
Compensation Account or to any Deferred Stock Compensation Account.
 
 
16

--------------------------------------------------------------------------------


B. Termination Incident to Change in Control Event. If this Plan is terminated
within thirty days preceding or the twelve months following a Change in Control
Event (as defined below),  distributions shall be made in one lump sum thirty
days after the later of the Change in Control Event or the action providing for
Plan termination, as the case may be. For purposes of this provision,
accelerated distribution is only permitted if substantially
all similar arrangements that the Company sponsors are terminated in a manner
that requires participants in such arrangements to receive all amounts of
compensation deferred under the terminated arrangements within twelve months of
the date of termination of the arrangements.


A Change in Control Event is any of the following:


"(1) A change in ownership of the Company, which is deemed to occur when an
acquisition by any one person, or more than one person acting as a group (as
defined in 26 CFR 1.409A-3(i)(5)(v)(B)) acquires ownership of stock of the
Company that taken together with stock held by such person or group constitutes
more than 50% of the total voting power or total fair market value of the
Company's stock then outstanding.


(2) A change in the effective control of the Company, which is deemed to occur
when (i) any one person, or more than one person acting as a group (as
determined under 26 CFR 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during
the twelve-month period ending on the most recent acquisition by such person or
group)) ownership of the stock of the Company possessing 30%  or more of the
total voting power of such stock or (ii) a majority of the Company's Board of
Directors is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the Board of Directors
prior to the date of election.


(3) A change in the ownership of a substantial portion of the Company's assets,
which is deemed to occur on the date that any one person or more than one person
acting as a group (as determined under 26 CFR 1.409A-3(i)(5)(v)(B) acquires (or
has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group) assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions."


4. The existence of any of the foregoing events shall be determined based on
objective standards and in complete accordance with the requirements of section
409A of the Code and the regulations thereunder so that any accelerated
distribution resulting from application of this Section does not result in a
violation of section 409A of the Code.


C.   Other Terminations. If this Plan is terminated for reasons other than as
provided above, the Board of Directors may authorize accelerated distributions
only if (i) all arrangements that the Company sponsors that would be aggregated
with this Plan under regulations promulgated under section 409A of the Internal
Revenue Code of 1986, as amended, are terminated, (ii)no payments other than
payments that would be payable under the Plan if the termination had not
occurred are made within twelve months of the termination, (iii) all payments
are made within twenty-four months of the termination; and (iv) the Company does
not adopt a new arrangement that would be aggregated with this Plan under
regulations promulgated pursuant to section 409A if any person participated in
this Plan and such new arrangement at any time within five years following the
date of termination.




17

--------------------------------------------------------------------------------


SECTION XVII - GOVERNING LAW; PRONOUNS


Except to the extent pre-empted by Federal law, the provisions of the Plan shall
be construed, administered and enforced in accordance with the domestic internal
law (but not the law of conflicts of law) of the Commonwealth of
Pennsylvania.  Each masculine, feminine or neuter pronoun used herein shall be
deemed a reference to each other gender, as the content requires.
 
SECTION XVIII - RESTATEMENT; EFFECTIVE DATE


This Plan is an amendment and restatement effective as of December 16, 2009, of
the Company's Deferred Compensation Plan for Non-Employee Directors. This Plan
as amended and restated herein was approved by the Board of Directors on
December 16, 2009.


The Plan originally was adopted by the Board of Directors effective January 1,
1995 and was subsequently amended or amended and restated from time to time.


The Plan as amended and restated herein shall continue in effect for a term
through December 31, 2016, unless sooner terminated under Section XVI.



 
18

--------------------------------------------------------------------------------

 
